UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                           No. 99-41104



   FELECHIA JONES; MARY WELLS; NATALIE ARLINE; BEVERLY COOPER,

                                          Plaintiffs-Appellants,

                                v.

                       KINSEL MOTORS, INC.,

                                               Defendant-Appellee.



           Appeal From the United States District Court
                 For the Eastern District of Texas
                             98-CV-1925

                        September 11, 2000

Before WOOD*, DAVIS and BARKSDALE, Circuit Judges.

PER CURIAM:**

     AFFIRMED.   See 5TH CIR. R. 47.6.




     *
      Circuit Judge of the Seventh Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.